Porter, J.


This appeal is taken from an order of the parish court enjoining an execution.

The judgment was signed the 22d of December, and the fi. fa. issued the 24th. By law, the party cast in a suit has a delay of ten days given to him after notice of judgment, *5181 Mart. 438, to take an appeal and stay execution.
East’n District
April, 1821.
The fair construction of this act is, that it is imperative on the party succeeding in the cause to give the notice; otherwise the right to appeal and arrest the execution, would become illusory and without effect.
As the expressions, used in the act, seem to require this notice only to assure the party cast, this advantage, it might be doubted, in a case sent down from this court with mandate, whether it would be necessary to notify the judgment. But on examining the record in the case, it appears, that the appeal was taken from a judgment not signed, and that it was dismissed.
As the decree of the court did not become perfect, until it obtained the signature of the judge, the notice given, before the appeal was brought up, cannot aid the proceeding. It was not giving the party cast, notice of a judgment, but of something which might ripen into one.
I am of opinion, therefore, that the judgment of the parish court be affirmed with costs.